DeBRULER, Justice,
dissenting.
In this case, appellant was not present at his trial or his sentencing and remained in hiding and beyond the power of the court during the period for filing a motion to correct errors. When under these circumstances, a motion to correct errors is filed in a timely manner by counsel and not ruled upon when the defendant is captured and is returned to the jurisdiction of the court, or indeed when under these circumstances, one is filed in an untimely manner after the defendant is returned to the jurisdiction of the court, evolving standards of decency and justice now require that such motions as may be mandatory preconditions to the exercise of the absolute right to one appeal be freely filed and considered on their merits in the absence of a good *828reason not to do so. Skolnick v. State (1981), 275 Ind. 461, 464-65, 417 N.E.2d 1103, 1104-05 (DeBruler, J., dissenting). These standards are apparent in the 1970 amendment to the Indiana Constitution, granting to all "an absolute right to one appeal," Ind.Const. art. 7, § 6; apparent in the statute, I.C. 35-50-2-9(h), precluding any waiver at all of the review of the sentence of death, see Vandiver v. State (1985), Ind., 480 N.E.2d 910, 911; and apparent in this Court's Post-Conviction Rule 2, permitting belated appeals. No reasonable lawyer or judge would regard the gravity of the crime, persistent claims of innocence, lack of remorse, or conduct in direct contempt of court as being sufficiently good reasons to justify the refusal to hear an appeal. On the other hand, where a defendant voluntarily and with an appreciation of the risk, chooses to represent himself and then fails to comply with legal rules governing his case, most lawyers and judges would agree that he should suffer the adverse legal consequences of that self-representation.
The refusal of the trial court to entertain appellant's motion to correct errors, which motion was timely filed and not ruled upon by the time appellant was returned to the custody of the police and to the jurisdiction of the court, and the approval of that action by the majority of this Court, resulting as it does in the forfeiture of that absolute right to one direct appeal of a criminal conviction, is not supported by any good reason. I therefore would remand to the trial court with instructions to rule on the motion to correct errors and allow appellant to take an appeal from any adverse ruling on that motion.